DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terms in the art with respect to forged irons are “raw” vs. “finished”.  Raw are generally allowed to rust naturally presuming an increase in face roughness and spin, reduction in shine, contrast and/or just an overall more preferred appearance. Finished clubs can have nickel chrome plating, paint, diffusion coating or the like to protect the base metal. The improvements in spin on a raw finish is a debatable subject in the art. It is suggested to only oil the back (and not the face) to only allow the face to rust. https://community.callawaygolf.com/t5/Clubs/Rust-on-Mack-Daddy-Forged-Wedges/td-p/30459 
The instant invention appears to be directed to commercially available TaylorMade Milled Grind 2 Wedge. 

 	Claim 1 has been amended to largely define the strike face for the purposes of the claimed invention to be one that is intended to include “all surfaces of a plurality of grooves” and “all surfaces between”.  While such is not directly disclosed, applicant is entitled to recite his claimed invention as necessary to define it and possession of his invention and the written description appear to fully support this limitation. 

Claim Rejections - 35 USC § 112
Claims 1, 4 and any dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The recitation of, “and comprising a strike face” is ambiguous and unclear in its structural relationship to the other elements.  One cannot determine if such is being recited as part of and a sub-element to the “front portion” or if it is just a recitation that broadly list a strike face as part of the list of broad elements combined on the club head.  
This rejection appears easily overcome by reciting and making it clear and explicit that the strike face is part of or on the front portion. 
	In claim 4, “inner surfaces” of the heel, sole, toe and top portion lack a proper antecedent.  The omission of any definite or indefinite article before the limitation does not evade such a rejection.  Here how and such inner surface is structurally related to each portion of the club cannot be determine.  Such an “inner surface” can be inside a hollow portion of the club, inside an edge or maybe any portion nearer some center of the club.  As such, the scope of the claim is unclear. 
  
Claims 1, 25 and any dependent claims remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 
While the claims have been amended in attempt to more clearly defining the limits of the striking face, such would define, “an entirety of the strike face,” to mean on that extends from the top to the sole comprising all surfaces of the grooves and surfaces there between.  As in the previous office action, such a scope of claim would include a face that appears completely rusty when viewed from a front perspective. Surface area 152 of fig. 1 appears to preclude such a scope of claim is fully disclose.  None of the example disclosed appear to be directed to the design of a club that is entirely rusty from top to bottom when viewed from the front. Instead, the specification only discloses a portion of the “strike face” to be oxidizable such as his 106.  Such is not the scope of what is disclosed where portions on the front such as 124 and 152 have coatings to prevent rust. As such the scope of the claim is not commensurate with the disclosure and this grounds for rejection remains. 
Claim Rejections - 35 USC § 103
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 7 and 8 are rejected under 35 U.S.C. 103 as obvious over Breier.
As set forth in the previous office action;. 
““With respect to claims 1 and 2, the conventional parts of a golf club are considered clearly shown. Toe and heel areas 25 and 26 have a surface finish (col. 6, ln. 62).  He shows an oxidizable metal material in the “groove enhancement area 13” and areas 8 can be left unplated and left exposed to the ambient air to become “rusty over time” (col. 10, ln. 8) such that “only impact region 10…is rusted” (ln. 44). He shows that such is a design and appearance feature that is preferred as it “gives the impression of increased friction” that “may not be much greater than without” (ln. 13).  He suggests no rust forming on “other portions” 11 without for appearances sake ((ln. 27).  Shown is a rear portion 7 suggested to be capable of being made of a non-oxidizable nickel plating (col. 11, 23) and limited parts such as 25 and 26 are plated (col. 10, ln. 50) with at least a part of the striking face 10 ((ln. 44) is made of an oxidizable metal material. 
With respect to claim 2, the rear portion 7 having nickel plating (col. 11, 23)  as set forth above and the limited parts such as 25 and 26 are plated (col. 10, ln. 50) is considered to meet the limitations of a first oxidation-prevention coating that defines the outer surface and permanently covers and prevents oxidation of an inner surface of at least the rear portion, the inner surface being made of an oxidizable metal material; and the first oxidation-prevention coating defines the outer surface of at least the rear portion. 
Claim 3 is considered met in the nickel plating as meeting the outer surface of the heel portion, the sole portion, the toe portion, and the top portion is made of a non-oxidizable metal material.
As to claim 4, the base metal of Breier is oxidizable with a coating of nickel plating meeting the limitations of the claims.”
Breier shows the use of both coated and non-coated “rusty” portions of a club head to enhance the appearance. What applicant calls his “strike face” is call the “impact area” 10 by Breier.  His entire front portion is designated as “striking face” 11 and having a separate appearance between 10, 20 and 30. He shows these toe and heel portions 25 and 26 “can have a surface finish, which may be the same or different from the surface finish of the groove enhancement area 13, groove 12 and the striking face 11 (col. 6, ln. 62). He shows that such surface finishes separate areas of the club (col. 6, ln. 66).  He shows that one surface finish contemplated for 12 and 13 is “an unplated surface finish (col. 10, ln. 2) or a “rusty” grooves embodiment.  He teaches that some golfers like the appearance of rust in the grooves, but not on the portions of the club head, (col. 10, ln. 27) and that “additional surfaces can…be unplated to give a unique visual appearance (ln. 30).  He subsequently shows an embodiment where, “the toe area 25, heel area 26, gooves 12 and areas 11…will all be rusted” (ln. 37).  Such is considered to clearly anticipate the amended limitation that “an entirety” of the strike face is made of oxidizable metal.  Where claim 1 only requires the strike face to be made of an oxidizable metal material, such is broadly shown where the underlying metal 110 is “such that the underlying material 10 is exposed, resulting in a rusty finish (col. 13, ln. 1). As such, applicant’s amendments and remarks with respect to the limitations fail to overcome the applied art.  
Claim 5 is considered met where he teaches two surface finishes in a design with a first on 101, 102 and 103 and a second surface finish on 104-108 (col. 12, ln. 33).  Such surface finishes are taught “3may vary depending on design choice” (col. 1, ln. 18) in the “no plating or hot oil finish that is designed to rub off” (col. 11, 22), or is “non-permanently covers”. While he hints at the any desired portion of the club may have a removable surface as a matter of design and discusses ways to provide texture to the striking face at ln. 29, he does not appear to directly disclose an embodiment where such is on the striking face explicitly. From a perspective of anticipation, the striking face can have “any known surface finish” (col. 13, ln. 3) and removed by “known methods” (ln. 10) is considered to be included in the scope of his disclosure as a surface finish for  5. Alternatively he teaches providing a removable coating to allow portions of a club face to rust for appearance sake.  To have selected the face would have been obvious to have designed the face with a rusty appearance.    
Claim 7 is considered taught where masking off surfaces 104-108 (col. 13, ln. 15) is considered a non-permanent coating covering only a limited part of the oxidizable metal material of the strike face. 
As to clam 8, such is considered different designs are shown for “different visual effect” (col. 14, ln. 6) that are considered to meet the limitation of a cosmetic indicia.” 
 
“With respect to claims 1 and 2, the conventional parts of a golf club are considered clearly shown. Toe and heel areas 25 and 26 have a surface finish (col. 6, ln. 62).  He shows an oxidizable metal material in the “groove enhancement area 13” and areas 8 can be left unplated and left exposed to the ambient air to become “rusty over time” (col. 10, ln. 8) such that “only impact region 10…is rusted” (ln. 44). He shows that such is a design and appearance feature that is preferred as it “gives the impression of increased friction” that “may not be much greater than without” (ln. 13).  He suggests no rust forming on “other portions” 11 without for appearances sake ((ln. 27).  Shown is a rear portion 7 suggested to be capable of being made of a non-oxidizable nickel plating (col. 11, 23) and limited parts such as 25 and 26 are plated (col. 10, ln. 50) with at least a part of the striking face 10 ((ln. 44) is made of an oxidizable metal material. 
With respect to claim 2, the rear portion 7 having nickel plating (col. 11, 23)  as set forth above and the limited parts such as 25 and 26 are plated (col. 10, ln. 50) is considered to meet the limitations of a first oxidation-prevention coating that defines the outer surface and permanently covers and prevents oxidation of an inner surface of at least the rear portion, the inner surface being made of an oxidizable metal material; and the first oxidation-prevention coating defines the outer surface of at least the rear portion. 
Claim 3 is considered met in the nickel plating as meeting the outer surface of the heel portion, the sole portion, the toe portion, and the top portion is made of a non-oxidizable metal material.
As to claim 4, the base metal of Breier is oxidizable with a coating of nickel plating meeting the limitations of the claims.”

Breier shows the use of both coated and non-coated “rusty” portions of a club head to enhance the appearance. What applicant calls his “strike face” is call the “impact area” 10 by Breier.  His entire front portion is designated as “striking face” 11 and having a separate appearance between 10, 20 and 30. He shows these toe and heel portions 25 and 26 “can have a surface finish, which may be the same or different from the surface finish of the groove enhancement area 13, groove 12 and the striking face 11 (col. 6, ln. 62). He shows that such surface finishes separate areas of the club (col. 6, ln. 66).  He shows that one surface finish contemplated for 12 and 13 is “an unplated surface finish (col. 10, ln. 2) or a “rusty” grooves embodiment.  He teaches that “some golfers like the appearance of rust in the grooves, but not on the portions of the club head, (col. 10, ln. 27) and that “additional surfaces can…be unplated to give a unique visual appearance (ln. 30).  He subsequently shows an embodiment where, “the toe area 25, heel area 26, gooves 12 and areas 11…will all be rusted” (ln. 37). 
With respect to having an entirely rusty face as imparted by the currently amended claims, Breier fully discloses and acknowledges that such exist and are a possibility in a, “conventional golf club head that has a single surface finish for the entire striking face or the entire striking face and the grooves” (col. 6, ln.62).  While he does further discloses that enhancing the grooves to make the look bigger is an improvement for players confidence (col. 6, ln. 5) and his invention, the elimination of such an improvement where player confidence was not needed would have been obvious.  As such, to have removed the groove enhancements and presented a conventional club design where the entire face is a uniform appearance would have been an obvious face appearance where the grooves to stand out and look bigger was not desired.  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient). 

Claims 6 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breier in view of Ghost Tape as set forth in the previous office action;	
“As to claims 6, 25 and 26, while Brier does not appear to explicitly discuss covering “all” of the  striking face in his embodied design examples, he does teach that such variations are a matter of design choice for appearances.  Alternatively, the scope of the subject matter that is intended to be covered by the claims as unclear as it is broad.  The instant specification discloses a sticker or tape at [00135] to which the claims could possibly cover. To that extent applicant is not considered the inventor or removable protective films or coatings.  Ghost tape teaches that it is known to provide non-permanent stickers to protect the club. https://www.youtube.com/watch?v=XuXESDE3MI0 suggest such is known as early as September of 2013.  


    PNG
    media_image1.png
    1624
    1179
    media_image1.png
    Greyscale

To have applied a covering on Breier as taught by Ghost tape on an entire surface of the club would have been obvious in order to protect it before use. 
 	While we don’t know the adhesion strength of the adhesive used in Ghost tape as called for in claim 27. We do know that such is intended to be removable as is applicant’s second coating at his [00135].  To have selected an adhesive with an appropriate strength for is intended purpose would have been an obvious matter of design choice. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).”
Claims 23, 35 and 36-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breier in view of Gilbert 7,803,062 as set forth in the previous office action;
 	“Breier does not discuss in detail the construction of his face plate to the body.  However, separately making a face plate and attaching it to a body in iron clubs is old to allow variations in materials and designs of the face plate. Gilbert by way of example teaches a magnesium face (col. 7, ln. 11) that can be press fit. Magnesium is a known oxidizable metal.  To have separately attached the front portion of Breier would have been obvious to as a known method of constructing golf clubs and/or in order to make the face of a lighter or different material from the body.
With respect to claims 35 and 36, Breier does indeed show a reference line at 3 in his fig. 1 as well as a face area that is less than the total area of the front face. But he gives us no drawings to scale or relative dimensions.  However such dimensions are taught by table 3 of Gilbert in col. 8 as a face of such clubs having an area of 5.6 and a body cavity volume of 1.47 adding up to a value of 3.8 or “at least the .005 and  .70mm claimed.  Alternatively, to have change the relative size of his elements would have been an obvious matter of design choice in order to achieve the desired appearance of his club.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. To have adjusted his size value to be at least .05mm would have been obvious in order to give the club head the desired appearance by design. 
As to claims 37-39, Breier shows chrome plating and nickle plating at col. 11, ln. 24.  A known base of chrome plating is a copper alloy that is considered inherently suggested to one of ordinary skill in the art. The PVD of claim 40 is disclosed at ln. 14. 
Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breier in view of Gilbert 7,803,062 In view of Jertson et al. 2013/0260912
While the above prior art does not appear to discuss QPQ, such coatings are taught as known equivalents to chrome at [0050] of Jertson.  To have used QPQ in Breier would have been obvious mater of substituting one known equivalent for that of another to provide contrasting finish appearances as desired.” 
Claims 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breier in view of Ghost Tape and matters old and well-known to protective film coverings as taught by “the gadgeteer” showing the adhesive film used to protect Screen protectors as set forth in the previous office action;   
“Breier does not discuss any protective film that can be construed as a second oxidation-prevention coating in the form of a sticker with a nonstick tab.  However, applying such to products to prevent them from damage prior to use and to provide a tab is considered olds and well known. The protective covering on screen protectors with the tab known for removing them is the most notorious example.  To have provided a film on the face of Breier with a tab would have been obvious to protect it and more easily remove it prior to use.” 
 Conclusion
Applicant's arguments filed 2/24/21 have been fully considered but they are not persuasive. 
Reconsideration of the amendment and remarks to the rejection of claims 1, 3, 4-7, 25, and 35 under 35 U.S.C. § 112 is treated above to the extent that such has been overcome in part. 
With respect to the written description rejection, applicant argues that such a language and is referred to in paragraphs 23, 28, 30, 40, 105, and 149 and further defines the strike face in paragraph 95. While it is true the term is generally used and many examples of a strike face are given, none are any explicit definition that can be used to support the full scope of the claim. Where the strike face is broadly disclosed as any part that is “designed to impact a golf ball during a normal golf swing” [0093, ln. 2], such would include disclosed elements 152 that are instead disclosed as non-rusty parts of the club.  As such, an “entirety of the strike face” by design does not appear to be disclosed as area 152 is by design capable of impacting golf ball. 
With respect to the rejection of claims 1-4 under § 102, this rejection has not been sustained in view of the obviousness rejection set forth above. 
Applicant argues that his surface appearance dulls the strike face and may increase the face roughness.  However, the appearance of something is not a patentable feature that can be used to define over the art.  Treated like printed matter, such must have a new and non-obvious functional relationship.  Here coating elements so the contrast and stand out or camouflage and blend in is not new.  There is no evidence on the record that supports the notion that a club face entirely rusty including the grooves will perform any differently than one that does not.  Instead the use of a rusty face is considered a purely aesthetic and preferential design choice. The face roughness and any benefits is a known theoretical advantage in the use of a rusty face.  As such, the selection of such a surface characteristic would have been an obvious matter of choice to increase friction on the ball to improve backspin. There is no evidence that the glare from the face of a club is any problem that one has been trying to solve in golf. Even if such were, providing a less reflective or less bright surface would have been an obvious solution.  Likewise there is no evidence that such would promote any better feel at impact and such would be a subjective opinion, rather than objectively driven by any data that could clearly show any improvement to the art of golf. Accordingly the use of such a coating on the face of a club solves no particular problem that would not have been obviously solved by one of ordinary skill in the art and produces no unexpected results to suggest that the grounds for rejection is in error. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. For emergency assistance, supervisory assistance can be obtained with Melba Bumgarner at (571)272-4709.
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711